Morton, O. J.
In an action brought under the Pub. Sts. c. 52, § 18, the burden is upon the plaintiff to show, not only a defect in a highway, but also that the defect was one which the proper officers either had knowledge of, or, by the exercise of reasonable care and diligence, might have had knowledge of, in time to have remedied it or to have prevented the injury complained of. Hanscom v. Boston, 141 Mass. 242, and cases cited.
In the case at bar, the plaintiff was injured by stepping upon ice about two inches thick which had formed upon the sidewalk. If we assume this to have been a defect, there is no evidence in the case as to how it was formed, or how long it had existed. No witness saw it before the accident, and there was no evidence to show that any officer of the city either knew of it, or could, by reasonable diligence, have known of it, before the injury to the plaintiff. She failed to meet the burden of proving her case, and the court rightly directed a verdict for the defendant. Exceptions overruled.